DETAILED ACTION

This action is responsive to the preliminary amendment filed on 12 May 2022.

Status of the Claims
Claims 1-20 have been canceled.
Claims 21-40 are newly added.
Claims 21-40 are pending.

	Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-22, 24-26, 28-29, 31-33, 35, and 37-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 may be characterized as an apparatus for aggregating search results. This claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: The claim recites a judicial exception.
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2)(III). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “receive a search query,” “generate a first search results subset based on … the search query,” “generate a second search results subset based on … the search query,” and “generate a search results set by aggregating the first search results subset and the second search results subset” encompass a mental process. A human may produce multiple results (i.e., answers) to a search query. It would be trivial for a human to then aggregate (i.e., combine) the multiple results.
Step 2A Prong 2: The claim does not recite an additional element that integrates the judicial exception into a practical application.
The claim recites the additional element of performing the claimed process using a machine learning model. A machine learning model is generic computer technology. See Specification ¶¶ 15-17. A general-purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not recite an additional element that amounts to significantly more than the judicial exception.
As discussed above, the additional elements of performing the claimed process using a machine learning model amounts to no more than mere instructions to apply the abstract idea using generic computer technology. Merely employing generic computer technology to carry out a procedure is “insufficient to add an inventive concept to an otherwise abstract idea.” See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
Conclusion: Ineligible
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 22, which depends on claim 21, is directed to combining search results. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 24, which depends on claim 21, is directed to aggregating different subsets of search results. This limitation encompasses a mental process. Therefore, the claim is not patent eligible.
Claim 25, which depends on claim 21, is directed to generating additional search results based on a machine learning model. This limitation encompasses a mental process for substantially the same reasons provided above for claim 21. Therefore, the claim is not patent eligible.
Claim 26, which depends on claim 25, is directed to generating additional search results from a third search results subset. This limitation encompasses a mental process for substantially the same reasons provided above for claim 21. Therefore, the claim is not patent eligible.
Claims 28-29 and 31-33 are directed to a method for performing the functions of the apparatus recited in claims 21-22 and 24-26, respectively. The method claims are no different than the corresponding apparatus claims in substance. Accordingly, these claims are subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).
Claims 35 and 37-39 are directed to instructions stored in a medium for performing the functions of the apparatus recited in claims 21 and 24-26, respectively. The media claims are no different than the corresponding apparatus claims in substance. Accordingly, these claims are subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014).

Allowable Subject Matter
Claims 23, 27, 30, 34, 36, and 40 contain allowable subject matter.
Claims 23, 27, 30, 34, 36, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144